RESOLUCIÓN
Se convoca a los jueces del Tribunal General de Justicia y a los miembros de la Conferencia Judicial a la Vigésimo Tercera Sesión Ordinaria de la Conferencia Judicial, que habrá de celebrarse el viernes 9 de julio de 2004 en el Sa-lón de Actos del Tribunal de Apelaciones.
Los Jueces Administradores, en consulta con los jueces de sus respectivas regiones judiciales, tomarán las medi-das necesarias para que el mayor número de éstos pueda asistir a la Conferencia Judicial, sin afectar los calendarios de asuntos urgentes que deban ser atendidos durante este día. Además, se tomarán las medidas de rigor para que las labores de investigación y de determinación de causa probable sean atendidas adecuadamente. El sistema de tur-nos correspondientes a este período será notificado con su-ficiente antelación a los Fiscales de Distrito y a las Comandancias de Zona de la Policía.
Se coordinará con la Directora Administrativa de los Tribunales la implantación de las medidas que sean nece-sarias, a los fines de cumplir con lo dispuesto en el párrafo precedente.
Se instruye a la Directora Interina del Secretariado de la Conferencia Judicial a realizar todas las gestiones y los trabajos de coordinación requeridos para esta Conferencia.
Los trabajos de la Vigésimo Tercera Sesión Ordinaria de la Conferencia Judicial de Puerto Rico se regirán por la siguiente agenda:

Sesión de la mañana

7:30 Registro de participantes, invitados e invitadas a la Conferencia Judicial
*1988:30 Sesión de apertura de la Conferencia: Mensaje sobre el Estado de la Implantación de la Ley de la Judica-tura
Hon. Miriam Naveira Merly, Jueza Presidenta
9:00 Sesión Plenaria: Proyectos o Medidas de Reforma Judicial

Primer Panel: Comité para la Revisión de los Cáno-nes de Etica Judicial

Hon. Federico Hernández Denton, Presidente Segundo Panel: Comité de Revisión de las Reglas de Procedimiento de Disciplina de Jueces y Juezas Hon. Aida N. Molinary, Presidenta
10:00 Sesión de discusión
10:15 Receso
10:45 Tercer Panel: Junta de Educación Jurídica Continua
Dr. Efraín González Tejera, Presidente Cuarto Panel: Educación Continua de Jueces y Jue-zas
Hon. Liana Fiol Matta, Decana de la Academia Judicial
11:45 Sesión de discusión
12:00 Almuerzo

Sesión de la tarde

2:00 Continuación de los trabajos de la Sesión Plenaria Quinto Panel: Comité para el Estudio de la Asigna-ción de Abogados y Abogadas de Oficio Hon. Dolores Rodríguez de Oronoz, Presidenta

*199
Sexto Panel: Recomendaciones de la Comisión de Ac-ceso a la Justicia

Ledo. José Alberto Morales, Presidente

Séptimo Panel: Medidas de Reforma en el Tribunal de Apelaciones

Hon. Dolores Rodríguez de Oronoz, Jueza Adminis-tradora del Tribunal de Apelaciones
3:30 Sesión de discusión
3:45 Receso
4:00 Mensaje de clausura: Proyecciones y Recomendacio-nes
Hon. Miriam Naveira Merly, Jueza Presidenta
4:30 Clausura de los trabajos
Los procedimientos durante la Conferencia Judicial se regirán por las reglas siguientes:
1. La Jueza Presidenta llamará al orden y declarará constituida la Conferencia Judicial, para comenzar sus trabajos.
2. Los teléfonos celulares deberán mantenerse apagados o en su modalidad silenciosa.
3. La Directora Administrativa de los Tribunales, Hon. Lirio Bernal Sánchez, se desempeñará como la Secretaria de la Conferencia Judicial y será la moderadora a cargo de presentar la agenda de los trabajos del día.
4. Podrán participar en la discusión plenaria, los jueces, los miembros de la Conferencia Judicial y los invitados.
5. El tiempo concedido para los turnos durante la discu-sión plenaria estará limitado, conforme al número de par-ticipantes, para permitir la participación del mayor nú-mero posible de personas.
*2006. La Jueza Presidenta podrá declarar fuera de orden cualquier planteamiento que no sea pertinente a los temas de la Conferencia Judicial.
7. Los comentarios y las sugerencias que se presenten durante la Sesión Plenaria y posterior a ésta serán objeto de estudio y análisis por el Secretariado de la Conferencia Judicial, la Oficina de Administración de los Tribunales y el Tribunal Supremo.
8. La Secretaria del Tribunal Supremo y el Alguacil del Tribunal Supremo, al igual que la Directora Interina del Secretariado de la Conferencia Judicial, los Asesores Lega-les y el personal del Secretariado, y otro personal desig-nado, asistirán al Tribunal y a los participantes de la Con-ferencia Judicial, durante los preparativos y los trabajos.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo